DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 11/4/2020 and 1/12/2021 have been fully considered but they are not fully persuasive.

The rejection of claim 34 under 35 U.S.C. 102(a)(1) as being anticipated by Batonnet et al. is withdrawn in view of the claim amendments. 
The rejection of claims 34, 35, 37, and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (U.S. Patent No. 5,854,026) is withdrawn in view of the claim amendments.
The rejection of claims 34, 35, 37, and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. Patent Application Publication 2006/0189529) is withdrawn in view of the claim amendments.
The rejection of claim 34 under 35 U.S.C. 102(a)(1) as being anticipated by Kieliszewski et al. (U.S. Patent Application Publication 2006/0026719) is withdrawn in view of the claim amendments.

Claims 1-33, 35-52, and 54-69 have been cancelled.  Claims 34 and 53 are under consideration.

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 should use the format “SEQ ID NO: 10” in the claim.  This is the format required by 37 CFR 1.821(d).  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
The specification should use the format “SEQ ID NO:” when reciting sequence identifiers.  This is the format required by 37 CFR 1.821(d).  See at least for example paragraphs [0138-0153, 0166-0169, 0187-0189, 0203, 0206-0207, 0224-0227, 0244-0245, 0263-0265, 0281-0284, 0301-0304, 0320-0321, 0338-0341, 0357-0358, 0375, 0391-0394, 0410-0411, 0427-0429, and 0444-0446].
In addition, the description of the drawings do not include sequence identifiers for sequences found in the figures and the figures themselves do not reference the sequence identifiers.  See MPEP 2422.02.  See at least for example Figures 1, 8, 15, 22, 29, 36, 50, 57, 64, 71, 78, 85, 92, 99, and 105.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 53 is directed to a pharmaceutical composition “for administering a growth hormone having a prolonged half-life to prevent and/or treat dwarfism, Kabuki syndrome and/or Kearns-Sayre syndrome (KSS) for a patient in need thereof” comprising the growth hormone of claim 34 and a pharmaceutically accepted excipient.  Given the recited intended use, the specification must enable pharmaceutical compositions of growth hormone that will have these effects.  The specification does not disclose particular amounts of growth hormone that would be suitable.  The specification does not disclose particular pharmaceutically accepted excipients that would be suitable or excluded for prevention and/or treatment of these diseases.  For example, can dwarfism be treated with a pharmaceutical composition formulated for topical administration such as an ointment?   There is no evidence of record that any growth hormone of claim 34 is capable of preventing dwarfism, Kabuki syndrome and/or Kearns-Sayre syndrome (KSS).  The specification does not specifically disclose what is required to meet the limitation of “treating.”  Absent a specification definition, “treating” is considered to include ameliorating and reversing any effects of the recited conditions, including cure. There is no evidence of record that any growth hormone of claim 34 is capable of reversing the effects of or curing dwarfism, Kabuki syndrome and/or Kearns-Sayre syndrome (KSS).  At least for example, Kabuki syndrome is characterized by intellectual disability.  There is no evidence that administration of growth 
With respect to the human GH of SEQ ID NO: 10, the specification exemplifies K67R, K141R, and K166R variants of HGH in Example 2.  Martal et al. (1985) discloses that at least the lysines at amino acid positions 41, 70, and 115 (corresponding to amino acid positions 67, 96, and 141 of instant SEQ ID NO: 10) in HGH are involved in binding to the growth factor receptor through which the HGH exerts its biological effects.  See at least abstract.  While the specification discloses that the exemplified K67R, K141R, and K166R have prolonged half-life, the specification does not demonstrate that these variants have the biological activities required by the intended uses recited in claim 53.  At least for example, Example 2 discloses treating PANC-1 cells with HEK293T cell lysates (where the HEK293T cells produced the HGH variants), and Figure 14 shows that the K166R HGH variant did not have JAK-STAT signal transduction like effects as compared to a control.  
	Claim 53 is not enabled for its recited intended use.

	Applicant’s arguments at page 13 of the 11/4/2020 response do not address enablement of the intended use of the pharmaceutical composition.  Given the intended use recitation in claim 53 it is not sufficient only to enable formulating the growth hormone of claim 34 with a pharmaceutically acceptable excipient.  The composition must be enabled for all of the intended uses (including prevention) recited.  It is suggested that applicant amend the claim to recite a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (U.S. Patent No. 5,534,617).
Cunningham et al. (U.S. Patent No. 5,534,617) discloses mutating the lysine at amino acid position 41 (corresponding to amino acid position 67 in instant claim 34) to arginine in mature HGH.  Compositions containing the K41R HGH variant and pharmaceutically acceptable carriers are disclosed.  See at least abstract; claims; and column 4.
Claim 34 recites “the growth hormone has amino acid sequences of SEQ ID NO: 10.”  The recitation of “has amino acid sequences of” is interpreted as including subsequences such as the mature from of HGH taught by Cunningham et al.  The claim is not interpreted as being limited to SEQ ID NO: 10 or requiring the entirety of SEQ ID NO: 10.  If applicant intended the claim to be limited to SEQ ID NO: 10 the claim could be amended to recite a “human growth 
With respect to the limitation in claim 34 that the protein have prolonged half-life, this would be inherent to the K41R HGH variant of Cunningham et al. The K41R HGH variant meets the structural limitations of the claims.  Should applicant traverse this rejection and provide evidence that this variant does not have prolonged half-life, the examiner will view this as evidence that the scope of the claims is not enabled.
With respect to claim 53, the limitation “for administering a growth hormone having a prolonged half-life to prevent and/or treat dwarfism, Kabuki syndrome and/or Kearns-Sayre syndrome (KSS) for a patient in need thereof” is an intended use.  The claim is not directed to a method of use.  The intended use recitation does not limit the structure claimed and the composition of Cunningham et al. would be suitable for therapeutic administration. Claim 53 is directed to a product that is anticipated by Cunningham et al.

Claims 34 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (U.S. Patent Application Publication 2006/0183197).
Andersen et al. discloses mutating lysines in human growth hormone (HGH) individually and in combinations of one or more to arginine.  The full length 217 amino acid sequence of HGH is disclosed as SEQ ID NO: 1 (corresponding to instant SEQ ID NO: 10) and the 191 mature amino acid sequence of HGH is disclosed as SEQ ID NO: 2.  Numbering of positions is with respect to SEQ ID NO: 2.  Lysines at amino acid positions K41, K115, and K140 (corresponding to instant 
With respect to the limitation in claim 34 that the protein have prolonged half-life, this would be inherent to the lysine to arginine HGH variants of Andersen et al. An HGH variant of SEQ ID NO: 1 having one or more of mutations K41R, K115R, and K166R would meet the structural limitations of the claims.  Should applicant traverse this rejection and provide evidence that any of these variants do not have prolonged half-life, the examiner will view this as evidence that the scope of the claims is not enabled.
With respect to claim 53, the limitation “for administering a growth hormone having a prolonged half-life to prevent and/or treat dwarfism, Kabuki syndrome and/or Kearns-Sayre syndrome (KSS) for a patient in need thereof” is an intended use.  The claim is not directed to a method of use.  The intended use recitation does not limit the structure claimed and the composition of Andersen et al. would be suitable for therapeutic administration. Claim 53 is directed to a product that is anticipated by Andersen et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 34 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (U.S. Patent No. 5,534,617) in view of Hays et al. (U.S. Patent No. 8,178,494) and Xu et al.
Cunningham et al. (U.S. Patent No. 5,534,617) discloses mutating the lysine at amino acid position 41 (corresponding to amino acid position 67 in instant claim 34) to arginine in mature HGH.  Compositions containing the K41R HGH variant and pharmaceutically acceptable carriers are disclosed.  See at least abstract; claims; and column 4.  Cunningham et al. does not disclose the full-length 217 amino acid sequence for human growth hormone (HGH).
Hays et al. (U.S. Patent No. 8,178,494) discloses SEQ ID NO: 1 for human growth hormone (HGH). SEQ ID NO: 1 is the full-length 217 amino acid sequence.  The mature form of HGH is 191 amino acids and corresponds to SEQ ID NO: 2 of Hays et al.  See column 15, lines 50-54.  Instant SEQ ID NO: 10 is 217 amino acids in length.   The lysine at amino acid position 41 in the mature 191 amino acid form of HGH (SEQ ID NO: 2 of Hays et al.) corresponds to amino acid 67 of SEQ ID NO: 1 of Hays et al. and instant SEQ ID NO: 10.
Xu et al. discloses mutating lysines to arginines in proteins of interest to block ubiquitination. See abstract and pages 1-3.
It would have been obvious at the time of the effective filing date to mutate the lysine at amino acid position 67 in SEQ ID NO: 1 of Hays et al. (corresponding to instant SEQ ID NO: 10) to arginine as suggested by Cunningham et al. One would have been motivated to do so in order to block ubiquitination as disclosed by Xu et al. in HGH to improve half-life of the protein.  One of ordinary skill in the art would have understood that if ubiquitination was blocked, the protein variant would have a prolonged half-life because the protein variant would not be degraded in the ubiquitin-proteasome pathway as discussed by Xu et al.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa